DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the specification have overcome the previously cited objections to the specification and thus the objections are withdrawn.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 5/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,254,612 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The previously cited double patenting rejection is withdrawn in view of the terminal disclaimer above.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Chen (NPL – “Green synthesis of calcium silicate bioceramic powders”) and Zelner (US 20140216921 A1). Chen teaches calcium and silicon in a ratio (Ca/Si) of 0.667 to 1.33, wherein the powders are mixed with water to form calcium silicate hydrate powder that is sintered. Additionally, Zelner teaches forming a sputtering target that may comprise calcium silicate (CaSiO3) by calcination and pressing.
Chen and Zelner fail to explicitly teach calcining the C-S-H powder for 2-3 hours under a temperature of 150-250 °C, cooling to approximately 25 °C, pressing the C-S-H powder under a pressure of 100-200 mPa to yield a target material having a diameter of between 50 and 60 mm and a thickness of between 4 and 6 mm, fixing a substrate on a sample table of a magnetron sputtering apparatus, placing the target material in a target position of the magnetron sputtering apparatus, maintaining a relative distance between the substrate and target material to 2-10 cm, evacuating a sputtering chamber of the magnetron sputtering apparatus to a pressure of not more than 10-3 Pa, injecting argon or helium to the sputtering chamber, wherein a flow rate of the argon or helium is controlled to be 10-100 sccm to keep the pressure in the sputtering chamber at 0.5-2.5 Pa, setting a magnetron sputtering power to 50-200 W, pre-sputtering the target material for 5-10 minutes, turning on a rotation system of the sample table and rotating the substrate at a constant speed, sputtering the target material for 30-300 minutes, to yield a nano-film, and soaking the nano-film in a saturated aqueous solution of calcium hydroxide at approximately 25 °C for 1-3 days, to yield a hydrated calcium silicate nano-film. Additionally, there is no teaching motivation or suggestion to modify Chen and Zelner to meet the aforementioned limitations. Therefore claim 1 is allowable besides the double patenting rejection above.
Claims 2-5 depend on claim 1 and thus are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797